                              UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON




NEAL ALLEN PANSCHOW,                                                   Case No. 3:19-cv-2042-AA

               Plaintiff,                                                 OPINION AND ORDER

       v.

MR. JOHNSON, FBOP's Case Manager;
MR. WILSON, FBOP's Unit Counselor;
RID DEPARTMENT STAFF, FBOP's
FCI,

               Defendants.


AIKEN, District Judge:

       Plaintiff, a former inmate at the Federal Correctional Institution in Sheridan, Oregon (FCI

Sheridan), files this tort action and moves to proceed in forrna pauperis. Review of plaintiffs

application reveals that he is unable to pay the filing fee, and his application is allowed.

However, plaintiffs Complaint fails to state a claim and is dismissed.

       In federal court, dismissal of a pro se complaint for failure to state a claim "is proper only

if it is clear that the plaintiff cannot prove any set of facts in support of the claim that would

entitle him to relief." Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012). The court must


1-     OPINION AND ORDER
construe pro se pleadings liberally and afford the plaintiff "the benefit of any doubt." Hebbe v.

Pliler, 627 F.3d 338, 342 (9th Cir. 2010). "Unless it is absolutely clear that no amendment can

cure" defects in the complaint, "a pro se litigant is entitled to notice of the complaint's

deficiencies and an opportunity to amend prior to dismissal of the action." Lucas v. Dep 't of

Corr., 66 F.3d 245,248 (9th Cir. 1995) (per curiam).

       Here, plaintiff alleges that correctional officers at FCI Sheridan discarded his "overflow"

property when plaintiff was transferred, instead of mailing his property to a civilian address

pursuant to Bureau of Prisons policy. Compl. at 4-5 (ECF No. 1). Plaintiff alleges negligence and

seeks $250 in compensation for his lost property. Plaintiff filed an administrative claim for

damages with the Bureau of Prisons, and that claim was denied. Id.; see 31 U.S.C. § 3723.

       Construing plaintiffs claim liberally, he alleges a claim for negligence under the Federal

Tort Claims Act (FTCA). However, plaintiff fails to state a cognizable claim for relief under the

FTCA. First, plaintiff has not named the proper defendant. In FTCA actions, the United States is

the only proper defendant. Lance v. United States, 70 F.3d 1093, 1095 (9th Cir. 1995) (per

curiam).

       Second, plaintiffs claim is barred by the FTCA's exception for the "detention of goods"

by a law enforcement officer. See 28 U.S.C. § 2680(c); Ali v. Fed. Bureau of Prisons, 552 U.S.

214 (2008). This exception forecloses FTCA claims arising from the loss of property when

prisoners are transferred between federal correctional facilities. Ali, 552 U.S. at 216-17, 228; see

also Bramwell v. U.S. Bureau ofPrisons, 348 F.3d 804, 807-08 (9th Cir. 2003) (in a suit alleging

negligent damage to a prisoner's eyeglasses, holding that "BOP officers are 'law enforcement

officers' exempt from FTCA liability for damage to detained goods").




2-      OPINION AND ORDER
       Pursuant to Ali, plaintiff cannot sustain a tort action based on the alleged loss of his

property, and no amendment can cure this deficiency. Accordingly, plaintiffs complaint is

dismissed for failure to state a claim

                                         CONCLUSION

       Plaintiffs Application to Proceed In forma Pauperis (ECF No. 4) is GRANTED, and

plaintiffs complaint is DISMISSED with prejudice for failure to state a claim.

IT IS SO ORDERED.
                        t
       DATED this 27 �ay of February, 2020.




                                            Ann Aiken
                                    United States District Judge




3-      OPINION AND ORDER
